   

LA

[If you need additional space for ANY section, please attach an additional sheet and referende Tet fq E D

MAY 21 aig”
UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS THOMAS G. BRUTON
CLERK, U.S. DISTRICT COURT

(UNER A, TAIN Case Number: /: /7-C v- 0002
Plaintiff
Judge:

, HONORABLE TUDGE RonwALP GUZMAN

SCHOOL DISTRICT 53

HEID! WENNSTROM ETAL
Defendant

ee

Plaintiff’s Objection to Bill of Costs

 

1. It is unjust and unfair to bill plaintiffs trying to seek remedy for violation of their civil rights
given the serial abusive, dishonest, and unethical misconducts of the school district

Defendants.

The Court itself in its order of March 12, 2019, Docket number 283, page 9 cautioned
Defendants “ there was little or no reason for the investigation of this incident to be conducted
in this manner. Three adults in positions of authority questioned a nine year old child, for
whose well-being they were responsible, outside the presence of his parents about an event
that posed no immediate danger to the safety or well-being of other students or the orderly

conduct of school activities.”

Because a public school has been given immunities does not mean that the school Defendants
did not engage in numerous lies and misconducts and it does not exonerate the soon to be ex-
Superintendant, the ex-Principal, the ex- Board President, the Vice principal or other ex-

members of the Board of Education from their abuses of authority, misconducts and egregious

{If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 
behaviors against a 9 year old child, and 2 other young children whose parents are also
currently in this court for federal litigation against School district 53 for various violations of

their civil rights.

In addition to numerous civil rights abuses of minor A, Butler School District 53 engaged
in a repeating pattern of dishonesty, misconducts, and behaviors shocking the

conscience. Since per plaintiffs understanding the court is granted discretion to refuse
to tax costs, the court may wish to be aware of Plaintiffs sufferings as stated in Exhibit 1.

SEE EXHIBIT 1 School District 53 Misconducts

School District 53, soon ex-Superintendent Heidi Wennstrom, and ex-Board President Alan
Hanzlik permanently damaged and destroyed 3 young children and have shown no remorse for
their repeated deceits and abuses of authority. None of the Defendants ever reached out to
these 3 young children to apologize or improve the lives of these children who they
deliberately and repeatedly injured. All other possible remedies were exhausted including the
Uniform Grievance Policy 1400, and legal administrative review.

All of the Defendant Board members, including Alan Hanzlik, Liz Chun, Defendant Heidi

Wennstrom, Defendant Kelly Voliva all subsequently resigned or did not seek re-election.

2. Plaintiff offered multiple appeals to School District 53 to remedy their misbehaviors,
abuse and damages to minor A and myself outside of the court which would not have
necessitated legal action. School District 53 did not respond with any remorse, resolution

2
 

 

efforts, or apology for their misconducts to me or minor A, necessitating Plaintiff to file a

legal complaint as federal statute limitation was imminent.

- Plaintiff’s Appeal letter written to Board of Education Feb 23, 2016- School given

option to resolve out of court

- Plaintiff’s Motion for Reconsideration written May 23, 2016 to Board of Education —

School given option to resolve out of court

- Letter of Intent to resolve out of court by Attorney Edward Johnson written

October 11, 2016

- Plaintiff letter of intent Nov 28, 2016 - Even up until approximately 1.5 months prior to
the filing of the Federal action against School District 53, Plaintiff's letter of intent to
resolve out of court written to the Board of Education clearly states 1 will not be

responsible for any fees or expenses incurred by District 53.

SEE EXHIBIT 2, Last Attempts for Remedy: Plaintiff Letter of intent and Attorney Edward

Johnson letter of intent

3. There was no need for videography depositions or different versions of transcripts to
prove that the school had qualified immunity to Count 1. In fact there would have been no

reason for depositions at all to prove that a public school has immunity. SEE EXHIBIT 1
 

Per plaintiff’s understanding, courts have “discretionary authority” to tax costs. A federal

court per plaintiff's understanding is granted discretion to refuse to tax costs in favor of a

party.

It is also plaintiff's understanding that a court must give careful scrutiny to all the items

proposed as costs.

Even allowance of recovery of court reporter attendance costs may be deemed discretionary,

not mandatory.

4. The School District Defendants costs were not necessary and are unreasonable and should
be disallowed. If the school had behaved properly and without pattern of dishonesty to
plaintiffs, taxpayers, etc., a legal proceeding to seek justice for the cruelties imposed upon a
young child and myself would not be necessary. Even as Plaintiffs fighting against the
Defendants who abused our child and violated our rights repeatedly, plaintiffs themselves did
not even conduct depositions, employ videographers, or order all the high cost versions of
deposition transcripts and other transcripts. The school district defendants mis-utilized tax
payer dollars to pay for such to try to defend their behaviors, using false pretenses and a
guise of integrity. We never asked the Defendants to incur these expenses, for example utilize
costly videography services which we did not even utilize ourselves as plaintiffs because of
limited finances after monthly bills are paid, unlike the Defendants being able to utilize in
essence unlimited tax payer monies of an affluent school district. The School district utilized the

services of innumerable attorneys, multiple law firms, etc. in their defense.
 

5. Defendants have not demonstrated that costs were unique or specific to the Federal

Count 1. Willful Wanton misconducts, Counts Ill and IV are able to be re-litigated and
thus Defendants may not be entitled to costs related to their Willful Wanton

misconducts anyway.

6. It should be recognized that Plaintiffs have already assumed very burdensome legal
expenses with their personal hard work in order to fight for justice and preserve their
civil rights to seek remedy for their child and themselves. Court should not burden

plaintiffs who have already suffered enough.

7. Our attorneys found merits in this case, accepted it and represented us. This court found
merits in this case as well and reprimanded the misbehaviors of the Defendants. Our
attorneys also have responsibility in this case. Especially given absence of prior case law, our
filed documents/arguments were not elaborated upon. Repeatedly innumerable evidences
exposing the Frauds, Deceits and Misconducts of the School District Defendants were given to
the attorneys, but apparently these were not filed with our opposition to the summary

judgment motion or other documents filed.
 

8. We seek the court to exercise its discretion as Plaintiffs are people of limited resources

unlike the School District Defendants who engaged in misconducts and to defend themselves
had unlimited resources of tax payers (which included plaintiff ) and insurance policy(s). We
request a prayer for relief so this burden of costs may also not deter in the future of other
children from trying to protect their civil rights when helpless in a public school building and
at the sole discretion of adults. For example, even now 2 other children are litigating School

District 53 for violation of their civil rights.

Every person, even a young child in a public school, which has immunities, should not be
deceived and violated by abuses of authority. Abusing children by falsely condemning them
and defaming them publically is the worst impact an educator or educational institution can

make on a young child’s life.

Dated: May 21, 2019
Respectfully submitted,

Plaintiffs, S. Jain and Minor A

{sf_S. Jain

Pro se Plaintiff

 
 

EXHIBIT 1
Misconducts of District 53

 
 

List of Some Misconducts of School District 53 Causing Injuries and Sufferings

(All evidence documents can be provided upon the Court’s request. They are in high volume)

ABUSES / MISCONDUCTS /_ REPEATED PATTERN OF DISHONESTY

1. Abuse of District Policy 1400 - DISHONESTY AND SET UP

The Board/ex-Board President Alan Hanzlik were not entitled to appoint their own attorney as
complaint manager/investigator as this power is conferred upon the Complaint manager only. At
the time of our Appeal, Mrs. Beth Mouw was the only Complaint manager at the district and therefore the
only one who could appoint someone else as an alternate Complaint manager if she would not investigate
the complaint herself.

We never heard from Mrs. Mouw, the Complaint manager listed in policy 1400, instead ex-Board
President Alan Hanzlik and Massey each admit he appointed Massey as a Board attorney and Complaint
manager. Alan Hanzlik was never allowed to do so and the 1400 policy sent to us does not authorize him
this right.

On March 2 we were told Attorney Massey is our Complaint manager and we are forced to use her
despite multiple letters I wrote as to her conflict of interest since it is documented that Attorney Roselli,
Massey’s boss and senior, guided ex-Superintendent Heidi Wennstrom and assisted in the February 8
“internal investigation” and punishments imposed. This itself violates the intent and purpose of any
grievance procedure which is meant to allow for equitable and fair investigation for relief of a victim. On
March 2, our UGP investigation date there was no policy to be found with ex-Board President Alan
Hanzlik, Attorneys Massey or Roselli stated in it.

Attorney Massey could not ethically be a Complaint manager /Complaint investigator. She
represented the Board of education and took direction from Heidi Wennstrom who the grievance
itself was against (for example email of Feb 11, 2016).

Attorney Massey also took direction from Attorney Roselli (who represented Heidi Wennstrom).
Massey was in constant communication with Roselli who directed the internal investigation and drafted
the false Feb 8 findings. Attorney Roselli then essentially

re- investigated her own Feb 8 findings under the Uniform Grievance Policy 1400.

This UGP policy 1400 is the only initial recourse a family has against violations or civil rights abuses
committed against them by a school official.

There was No “equitability” or fairness as the UGP 1400 requires.

The investigation was a Deception, conducted with premeditated outcome and malice. There was no
investigation of Abuse. Instead District 53 used the investigation/UGP policy 1400 to cover up their
abuses of authority. This was done with the full consent of Ex-board president Alan Hanzlik, Ex-vice
president Liz Chun, and the remaining Board members. It should be noted all these Board members have
resigned or did not seek re-election.

Heidi Wennstrom directs her own grievance against her, for example in email of Feb 2016.

Massey never stated to us at time of investigation that she had attorney-client relationship with soon ex-
Superintendent Heidi Wennstrom, ex-Principal Kelly Voliva or Lisa Owen, Yet we are denied her
 

communications with ex-Superintendent Heidi Wennstrom because they are protected by attorney-client
privilege.

2. Institutional Cheating Cover up:

Vandana Badlani admitted herself (text message) to hearing the geobee questions used by the school in
advance, Badlanis possibly surreptiously recording the questions on the phone

(Eavesdropping police report). Multiple questions were written in an email which was sent by Badlani to
Heidi Wennstrom who cross-referenced those questions as questions the school was using (stated in a
Massey investigation report). Her son, A. Badlani, stated his mother makes up questions which are like
the geobee questions as reported in Wennstrom’s internal timeline. Despite Vandana Badlani hearing,
writing, and recognizing the questions in advance, A. Badlani was declared a so-called winner by the
school and was not questioned by Heidi Wennstrom/Board or their attorneys the week of the geobee.
Minor A was immediately subject to custodial abusive interrogation by 3 senior ranking adults without a
parent informed or present or a representative for him present.

Minor A’s mother never had, saw or heard the geobee test questions of 2016.

Komal Julka and National geographic coordinator never stated that Plaintiff had questions or accessed
any test questions. Parent of Minor A, a 9 year old child, was never contacted, instead Heidi Wennstrom
devised a scheme and plan to secretly interrogate Minor A (premediated email of Jan 2016) with intent of
issuing punishments for his entire duration in the district.

Minor A’s custodial interrogation was conducted in wrongful manner with 3 senior officials towering
over him in a closed room by himself without a parent or representative informed or present. Minor A
was deceived. Minor A recognized questions in the interrogation because he had been asked the same
questions that very same morning of the geobee and because innumerable questions always repeat from
previous years and he had extensively studied hundreds and even thousand questions over the years.

Minor A had been Runner up for school geobee the year before as only a Fourth grader in his
school (published in The Dolphin school news Feb 2015). Minor A was outstanding in character,
brilliant and a very hard working student having won innumerable awards and praises throughout
his school years and this was known to all his schools. Prior to this heinous incident, Minor A had
an impeccable academic record in all respects.

Neither the fact that Minor A had just been asked those same questions that morning before the
interrogation or that most of the questions repeated from prior years had been researched by Heidi
Wennstrom nor her/Board attorney, the “independent”,“fair”, “equitable” investigator Attorney Massey.
To put their behavior into another perspective, many knew Minor A still believed in Santa Claus and the
Tooth fairy so what did these interrogators attempt to perform in their deceptive and cruel tactics against a

9 year old child like that.

3. Police report regarding Nonconsented Phone Recording by Badlani / Eavesdropping and
inaccurate transcription by Heidi Wennstrom on January 19, 2016

Plaintiffs names repeatedly used by Vandana Badlani in this secretly recorded phone conversation.
Wasn’t it a cover up by Board Attorney Massey?
 

 

4. Destruction of evidences — examples

A. Badlanis stated the Nonconsented phone recording no longer exists

B. Lisa Owen’s handwritten notes of custodial interrogations of A
Minor A saw Lisa Owen take extensive notes. School Board Attorney Massey never includes these notes
despite multiple attorneys in the school’s law firm looking at them and deciding whether to use them or
not, Boards attorneys Massey does not investigate why these notes, critical evidence was destroyed. That
is spoliation of evidence.
Owen’s handwritten notes on the interrogation were an attachment to an email soon ex-Superintendent
Heidi Wennstrom sent to Roselli ( RS 0215710). A saw Owen taking handwritten notes. The school’s
law firm all emailed each other about including Owen’s notes or not.
This is Destruction/Spoilation of evidence.

C. The audio or video recording of interrogation of Minor A was never produced

5. Changing of evidences

6. Heidi Wennstrom uses fraudulent identity as Tina Davis, a resident living in 60523,
(in Massey investigation report of another family)

7. Heidi Wennstrom lies in Affidavit, such as:

In her affidavit Wennstrom does not specify the time of the recording played to her by Badlani’s.
However, on May 12, 2016, she told police detective Mark Kozlowski that she heard the recording
around 2:30 pm on January 19, 2016.

In her interview with school attorney Libby Massey on March 23, 2016, she noted A’s interrogation time
2:30 pm that same day i.e. January 19, 2016.

Voliva stated to school’s Attorney Libby Massey, A was interrogated around 2:30 pm on January 19,
2016.

This raises the questions of was A interrogated by Wennstrom, Voliva and Owen in front of Badlanis ?

If not, she cannot be at two places at the same time i.e. interrogating A and listening to the surreptitious
phone recording with the Badlanis . Hence, either Wennstrom gave incorrect statement to the police
detective Mark Kozlowski or the recording was never played to her and she was secretly on the phone
listening in on the recorded phone conversation.

Heidi Wennstrom herself lists her own initials on the phone recording transcript alongside with the
speakers initials in phone recording transcript and then sent this transcript in an email to ex-Principal
Voliva.

In a redacted email, Wennstrom stated that Badlanis came to school at 2:00pm to play the phone
recording, but Wennstrom summary of A’s interrogation submitted to her Attorneys Libby Massey and
 

Caroline Roselli indicates it started at the time of 2:00pm at the top of her own Summary. Here is a gross
misrepresentation because either lie was told to the Police officer or the Attorneys and in her own
Summary of Minor A’s interrogation.

Even though Heidi Wennstrom typically writes in a transcript style, due to the excessive length of A’s
interrogation and the excessive number of questions he was asked, A’s document is written not as a
transcript, but as a Summary only.

Lisa Owens handwritten notes of the interrogation were destroyed and no audio videorecording was ever
produced .

A’s interrogation was clearly overly intrusive given his young age and the nature and extent of
interrogation and the severe extent of punishments they preplanned for him.

8. Dishonesty in Changing of Policies (such as Policy 6940 and Search and Seizure 6940,
UGP 1400, etc)

Board changes the UGP policy 1400 the same day of punishment to Minor A, in which Heidi Wennstrom
and Alan Hanzlik are the Complaint managers, but they could not because of policy adoption process
1106 first and second reading procedure before policy change adoption. So Policy 1106 is archived and
replaced with a different policy.

Board/Heidi Wennstrom change Search Policy 6940 to new Search and Seizure Policies 6940 and 6625
so that a parent or parent representative need not be present during a Search and Seizure.

Board/Heidi Wennstrom change Policy 4969-- Abused and Neglected Child Reporting - changed a few
days prior to issuing punishment letter

Policy changes appear disguised as advised by PRES, however their own Attorney Caroline Roselli who
represented Heidi Wennstrom is part of PRES.

9, Allegations of Fraud-- adding false documents into a students academic records of another child
who is currently litigating School District 53 in this Federal court

10. Gross misconduct of soon Ex-Superintendent Heidi Wennstrom’s with another child in a head-
slapping incident. After he is hit in the head, she interrogates him in the office and humiliates him telling
him he is lying and told him he was not telling truth, had him demonstrate different slapping techniques,
and humiliated him so under coercion he would change his already written statement and she could obtain
a document she sought.

Police report was filed.

 
 

11. MISREPRESENTATIONS/ DEFAMATIONS ( Willful Wanton ) TO COMMUNITY,
TAX PAYERS, MEDIA —

Heidi Wennstrom/ Alan Hanzlik/ Board of Education misrepresented to tax payers and community that
school was in risk and property values would decline when in truth Chelsea Zillmer of Geobee said in
email ( March 2016) Geobee will not participate in the investigation and any decisions are solely left up
to the school; Geobee would not participate in Heidi Wennstrom /Roselli/Massey investigation.

Heidi Wennstrom Lies stating that eliminating the young children from the contest(s) would allow
district to remain in good standing with the entity(s).

Unethical behavior to interrogate Minor A when his parent should have been contacted. Plaintiff parent
was never even contacted prior to the interrogation. There was no urgency to interrogate Minor A, a 9
year old child, without a parent present. This was in violation of Board Policy 6940 at the time, but which
the school conveniently later changed.

 

Heidi Wennstrom/ Alan Hanzlik/ Board of Education release absolutely unnecessary repeated
defamatory letters, emails, media public statements, multiple public Board meeting statements and to the
teachers/PTO/community/media/test vendors, etc. Statements released are misrepresented and anger
community against Plaintiffs.

See Policy 6955 Restriction on Publications.

Attorney Massey also never stated that making the matter a public matter was harmful or devastating to
the plaintiffs and that making the matter public was not in the best interests of the child and could have
been handled differently.

12. Misconduct_and Defamation ( Willful and Wanton) in Board Meetings — Heidi Wennstrom/Alan
Hanzlik/Board invite and permit the Badlani boys to give speeches to humiliate and defame us in Board
meeting in front of entire community, teachers, staff which further angers community against plaintiffs

In another Board meeting, Heidi Wennstrom reads “anonymous” letters supposedly written by
community members.

13. Ex-Principal Kelly Voliva in Retaliation interrogated Minor A again after Jan 19 incident fully aware
of the known harm to him from the prior interrogation, she could not even wait 8 business hours to
interrogate him with his parent present. ( Plaintiff emails to Voliva Feb 2016 and March 2016)

14. Heidi Wennstrom and ex- Principal Voliva tried to find out plaintiff's purchasing history contacting
without my knowledge multiple entities and using my name, my husband’s name, my mother’s name, etc.
without their knowledge or permission either. They contacted test makers in which Minor A never ever
participated.

15. Board of Education ignored all the misconducts, particularly of Heidi Wennstrom and Alan Hanzlik.
Policy 2200 specifically states a Superintendant must be of unquestionable morals and integrity.

Ete.
EXHIBIT 2

Last 2 Notices for Remedy
Subject: Certified Letter

From: Vickie Cohn a

Date: Friday, December 2, 2016 4:00 PM

Dear @@iiJain,

The district office is in receipt of your certified letter dated November 28, 2016. We received the
letter on December 1st. The Board of Education has its next regularly scheduled meeting on
December 12th. I have forwarded your information to President Hanzlik.

Regards,
Vickie Galvin
Administrative Assistant

   
 

Subject: Final proposal for resolution prior to filing of Federal Complaint

hon (eileen

alankumar@yahoo.com; ahanzlik@comcast.net; toddrusteberg@gmail.com: h.c.patel@hotmail.com,
To: paskalides@hotmail.com; rajivkadvani@hotmail.com; escchicago@aol.com;
ahmad.sulaiman@sulaimanlaw.com;

Date: Tuesday, November 29, 2016 10:04 AM

Please see the attached letter for all Board members.

Thank you,
D.-i:
Attachments

* Resolution proposal Nov 28.pdf (1.14MB)
 

November 28, 2016

Dear Board Members,

This is my final attempt after many to resolve the actions you have taken against our son and us prior to
initiating a comprehensive action for violation of our civil and constitutional rights. Given the mutual
costs and burdens extensive litigation will be for both you and us, we are giving you a final pre-suit
opportunity to resolve this matter outside of the courts.

We will not be responsible in any Capacity for any of your personal or professional legal fees or any of
your other expenses if you again fail to resolve this matter with us outside of the judicial system. As
parents, citizens, and taxpayers, we have the right to vigorously question the actions of the District and
its cohorts over the past year, and have the obligation and right to defend our son, his and our rights, and
our good names and professional reputations.

First our son was interrogated by three senior school officials and he was alone and unrepresented,
interrogated in a manner that was abusive, corrupt and fraudulent which we will be able to prove in court.
It was also unconstitutional to do that to a 9 year old child.

Second, you denied our rights under the UGP and used it not to do an impartial and independent
investigation of what was done but as a fraudulent, corrupt, illegal and unconstitutional way of denying
our rights and affirm what was done. If you have any doubts about that, please take note that your
attorneys have already admitted that Ms. Libby Massey and Ms. Caroline Roselli were Tepresenting you
and that was a clear conflict of interest and a basic violation of the professional codes of conduct and
ethics. So there was no independent, impartial investigation and review as required under the UGP.

Third, there has also been a ruling that you cannot punish the child for what the parent did even if the
parent may have acted in a manner which did not please you.

Fourth, the documents that have been produced show that “evidence” was destroyed, altered, fabricated,
and that exculpatory evidence was Suppressed. You are not above the restraints imposed on conduct by
public officials by law and the constitution.

Fifth, despite the pronouncements of our guilt made without a sufficient evidenti we were
condemned to numerous organization
(SeacagE so, we were in essence convicted, condemned and defamed without providing us a fair

and adequate opportunity to defend ourselves.

Also please know the abuse on our son is ongoing as his academic growth is being stunted and his social
emotional conditions are affected adversely because of your actions. The injustices imposed upon our
son can also put him at further risk for his future life and future educational Opportunities and so we will
also hold you fully responsible for these personal injuries to him. We have also been under undue stress
as a family.

We believe due to the actions of certain school officials which put the District at risk, taxpayer dollars
have been frivolously spent.
 

Please contact me by email if you would like to engage in working out a resolution no later than 12 pm,
December 7, 2016.

   

If you agree to this, we will waive certain claims we have only against the School District 53 but not
against the individuals responsible for the wrongdoings.

If you decide you'd rather litigate at your own professional and/or personal risk and at taxpayer expense,
2 comprehensive federal action will be filed since the | year federal statute of limitations starts ranning
in January and so is the State statute of limitations for defamation.

a

Eye
Law Office of Edward D. Johnson III
— 51 E. Burlington St., Riverside, IL 60546 —
Telephone: (708) 606-4386 // Fax: (708) 442-0930
edward@edwardjohnsonlaw.com

OCTOBER 11, 2016

ATTORNEY CAROLINE ROSELLI
ATTORNEY EMILY BOTHFELD
ROBBINS SCHWARTZ

LAW OFFICE OF SCHOOL BOARD 53
55 WEST MONROE, SUITE 800
CHICAGO IL 60603-5144
croselli@robbins-schwartz.com

ebothfeld@robbins-schwartz.com
DR. ALAN KUMAR
SECRETARY OF SCHOOL BOARD 53

CC: VICKI GALVIN

SET BY REGISTERED MAIL, EMAILED, RETURN RECEIPT REQUESTED AND BY
FIRST CLASS UNITED STATES MAIL

RE: NOTICE OF INTENT TO FILE CIVIL ACTION

Dear Counsel,

Your office is currently District 53 School Board’s attorney and secre of record. As counsel
and secretary for the Board of Education of District 53 in you are hereby
placed on notice of the intention to file litigation seeking recovery of damages to the following
individuals to whom a potential cause of action has accrued and/or personal liberties have been
violated under the Constitution of the United States of America and/or the Constitution of the
State of Illinois.

These individuals are as follows:

1. “A” a minor child; aD

2 arent of A)

3 (Parent of A)

The address of the individuals providing notice of the intention to file litigation seekin recovery
reside a the following acess; aed

The dates of injury for which recovery may be sought is at or before January 19", 2016, the
findings of Heidi — well as other disclosure from the

 
   

 
Law Office of Edward D. Johnson III
— 51 E. Burlington St., Riverside, IL 60546 —
Telephone: (708) 606-4386 // Fax: (708) 442-0930
edward@edwardjohnsonlaw.com i
superintendent as pertains to the District 53 Board IIIB before and through
the date of this notice. Our investigation continues...

As your office represents the Board of Education we are directing the copy of this notice to be
sent to the Secretary of the Board, Dr. Alan Kumar, to your attention as there is currently
pending litigation in the Circuit Court of DuPage County lice

If you have any questions please contact our office.

 

Edward Johnson x
51 E. Burlington St.
Riverside, IL 60546
Ofc: 708.606.4386

Fax: 708.442.0930

Edward@edwardjohnsonlaw.com

 
 

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

IN THE UNITED STATES DISTRICT COURT F I L E Ly

FOR THE NORTHERN DISTRICT OFILLINOIS ee
MAY 21 2019
SG. BRUTON
Plaintiff mywrR A onus. DISTRICT COURT
aintiff ps7,
Thi ) Case Number: [//7- CV - (00 2
SCHa0L DISTRICT 53 mide:
)
Defendant )

NOTICE @==ee=

TO: AvroRWEY DARCy PRocTVK

7

oA) rochey @ wm om Mb boct@ wit Let -lo

 

AB70RWEY RACHAEL NEVAHET
YSneaveZ @ wr Laww- low, Mh pooht@ wet Lart.couw

PLEASE TAKE NOTICE that on__€ WA) at , Or as soon
thereafter as I may be heard, I shall appear before the Honorable Judge

 

or any judge sitting in his or her stead in Courtroom of the U.S. District Court of
the Northern District of Illinois, Eastern Division, 219 South Dearborn St., Chicago, Illinois and

shall present the following motion attached hereto:

Objection do Bill of Costs

CERTIFICATE OF SERVICE
[hereby certify that on_fMay 23 20/9 ,1 provided service to the person or persons listed

above by the following means: _Aéove Eric ADDRESS
Signature: [gf 5S. JAIN Date: 5/23 )20!7
Name (Print):___ S. JAW

Address: fed lewSur¢ @ frat, C2 Phone:

 

 

 

Rev. 06/29/2016

[If you need additional space for ANY section, please attach an additional sheet and reference that section.]

 
®

RECE’,
2BI9MAY 22 PM I2 38

U.S. BISTs phe} et

DS DistRICT COURT

NorTHERN DISTRICT
oF ILLINOIS

Case No: |:|7-cv- ere
Minor A, Jain VS.

sn

LUNGS toms sig:
i. a ta

3 2IWd 22 AVWEINZ

Q3Aiz03y

S

 

~ elie y
